UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7260



RICHARD ATWELL,

                                             Petitioner - Appellant,

          versus

WILLIAM C. DUNCIL, Warden, Huttonsville Cor-
rectional Center; CARL LEGURSKY, Former
Warden, W.V.P.; GEORGE TRENT, Warden, W.V.P./
Mt. Olive Correctional Complex; NICHOLAS J.
HUN, Commissioner of the Department of
Corrections,
                                            Respondents - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CA-96-561-2)

Submitted:   October 17, 1996             Decided:   November 1, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Richard Atwell, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order dismiss-

ing his petition filed under 28 U.S.C. § 2254 (1994), amended by
Antiterroism and Effective Death Penalty Act of 1996, Pub. L.

No. 104-132, 110 Stat. 1214. Appellant's case was referred to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1994). The

magistrate judge recommended that relief be denied and advised

Appellant that failure to file timely objections to this recommen-

dation could waive appellate review of a district court order based
upon the recommendation. Despite this warning, Appellant failed to
object to the magistrate judge's recommendation.

     The timely filing of objections to a magistrate judge's

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review. Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas

v. Arn, 474 U.S. 140 (1985). Appellant has waived appellate review

by failing to file objections after receiving proper notice. We
accordingly deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED



                                 2